

116 SRES 631 ATS: Honoring the life and service of David Dorn and expressing condolences to the family of David Dorn.
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 631IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Hawley (for himself, Mr. Blunt, and Mr. Cruz) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and service of David Dorn and expressing condolences to the family of David Dorn.Whereas David Dorn was born on October 29, 1942, in St. Louis, Missouri;Whereas David Dorn was—(1)a loving husband to Sergeant Ann Marie Dorn;(2)a father of 5 children;(3)a grandfather of 10 grandchildren; and (4)a dedicated public servant;Whereas David Dorn graduated from Hadley Technical High School before attending St. Louis Community College at Forest Park and Tarkio College to study criminal justice;Whereas David Dorn began his service with the Metropolitan Police Department, City of St. Louis (referred to in this preamble as the St. Louis Police Department) as a patrol officer in 1969;Whereas, over the course of his career with the St. Louis Police Department, David Dorn—(1)performed his duties with distinction and commitment; (2)rose to the rank of captain; and(3)acted as the deputy commander of the Bureau of Patrol Support, which oversaw 9 agencies within the St. Louis Police Department;Whereas David Dorn demonstrated dedication to the city of St. Louis by serving in the St. Louis Police Department for 38 years before retiring in October 2007;Whereas, on February 12, 2008, David Dorn returned to public service as Chief of Police of the Moline Acres Police Department;Whereas, after a long career in law enforcement, David Dorn served his community by mentoring and assisting disadvantaged youth;Whereas, on June 2, 2020, David Dorn responded to the looting of a business owned by a friend;Whereas, in an act of senseless violence, a gunman opened fire on David Dorn in the course of that robbery, mortally wounding Dorn as Dorn was protecting his community; andWhereas, on June 4, 2020, the people of St. Louis gathered to honor David Dorn and participated in a march to end violence: Now, therefore, be itThat the Senate—(1)extends heartfelt condolences to the family and friends of David Dorn;(2)recognizes and honors David Dorn as a hero who lived a life of service to his community and others through the pursuit of justice and the protection of individuals in the community; and(3)expresses deep respect and appreciation for the selfless character and sacrifice of David Dorn.